DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-41, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “memory card or a subscriber identity module” but the claim in the last 2 clauses at the bottom of page 33 recites instances of the memory card and the SIM card being in a holder, which appears to contradict the “or” language.
Claim 34 recites first and second card bodies which is indefinite because the claim 31 recites holding one card “or” the other.
Claims 32-41 are rejected at least based on their dependency.
Claim 43, recites first and second card bodies which is indefinite because the claim 31 recites holding one card “or” the other.

Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-35, 38-39, 40-45, and 48-50  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deprun et al. (US 20070210174).
Re claim 31, Deprun et al. teaches a memory card with four edges and two rows of contacts, a chamfered edge (FIG. 1+).  The Examiner notes that the contacts are all interpreted as “configured to” transmit signals.  Though silent to the specific configuration/ layout of the contacts such that fourth and sixth are adjacent the second edge and the seventh and eight are adjacent to the first edge , the Examiner notes that the mere rearrangement of parts is well within the ordinary skill int eh art, as there is no unexposed results and can be seen as a matter of design choice/ system constraints in order to comply with a standard/ choice made by the design.  One would have been motivated to try this for a particular layout/ orientation of pads for connections.    
Re the limitations of a card holder with springs for contacting the pads, the Examiner notes FIG. 4 shows a card interface of the module for accepting the card.  As the card interface connects to the pads in order to communicate with the card, it would have been obvious that the contacts/ springs of the interface  couple to the contacts of the card at least indirectly through the interface structure.  The claims do not recite a 1:1 relationship or direct connection with a 
Re claim 32, the Examiner has addressed such limitations above, wherein the arrangement contacts of the card are interpreted to be indirectly coupled to all the springs/ contacts of the holder, and wherein the mere rearrangement of contacts is within the ordinary skill in the art for design constraints/ system constraints, as it does not produce unexpected results.
Re claim 33, a nano sim is known and conventional in the art having such dimensions, and one would have been motivated to use a nano sim for a particular form factor/ application.
Re claim 34, paragraph [0013]+ teaches cards, and thus a nanosim, or sim, or various other known formats/ dimensions are known in the art.  The first memory card body for example could be a sim/ nano sim and the second card body of a SIM is a sim or nano sim.  A sim/ nano sim is a specific format of a memory card.
Re claim 35, the rearrangement of parts has been discussed above.
Re claim 38, paragraph [0013]+ teaches the use of known formats.
Re claim 40, FIG. 1+ teaches rounded corners.
Re claim 41, contacts are separate contacts interpreted as isolated.
Re claim 42, Deprun et al. teaches a memory card with four edges and two rows of contacts, a chamfered edge (FIG. 1+).  The Examiner notes that the contacts are all interpreted as “configured to” transmit signals.  Though silent to the specific configuration/ layout of the contacts such that fourth and sixth are adjacent the second edge and the seventh and eight are adjacent to the first edge , the Examiner notes that the mere rearrangement of parts is well within the ordinary skill int eh art, as there is no unexpected results and can be seen as a matter of 
	Re claim 43, a SIM card is taught (FIG. 1+) as are cards, as per claim 34 above.
Re claim 44, though silent, such dimensions are a nano sim dimension which is an obvious expedient for a specific type of SIM card for a specific application.
Re claim 45, as discussed above, the layout is mere rearrangement of parts without an unexpected result, and thus is a matter of obvious design choice/ system constraints.
Re claims 39 and 48,  FIG. 4 shows a card inside a mobile terminal.  It is obvious that such a card has a body, memory/ storage, and a controller connected therein (processor) for functioning as known in the art. 
Re claim 49, the abstract+ teaches such limitations.
Re claim 50, the eight metal contacts are isolated as they have separate signals/ connection pads.
Claims 36 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deprun et al., as discussed above, in view of Coureau et al. (US 20140149613).
Re claims 36 and 46, though silent to the placement of the contacts on the card body itself such that such an arrangement is met, the Examiner notes that Coureau et al. teaches the contacts are not centered on the card and thus has a smaller gap at a top (vs bottom) and left (versus right).  Prior to the effective filing date it would have been obvious to combine the teachings of ra preferred layout/ system configuration by trying to rearrange for a preferred layout.
Claims 37 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deprun et al., as discussed above, in view of Lepp et al. (US 20130270349).

Lepp et al. teaches such limitations (FIG. 20+).
Prior to the effective filing date it would have been obvious to combine the teachings for a preferred size/ shape of the contact for acceptance/ system constraints.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the new art and explanations above.
Additionally, the Examiner notes that the mere recitation of contacts that are “operable” to transmit signals is met by the prior art structures having eight contact pads.  The pads are operable to transmit, and rearranging their location is mere rearrangement of parts which does not produce unexpected results.  Data absent a functional relationship is not seen as patentably distinguishing when it comes to a “signal”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887